10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

FILED

McGREGOR W. SCOTT

 

United States Attorney

QUINN HOCHHALTER FEB 27 2020

Assistant United States Attorney CLERK, U.S. DISTRICT COURT

501 I Street, Suite 10-100 EASTERN DISTRICT OF CALIFORNIA
Sacramento, CA 95814 DEPUTY CLERK —F

Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE EXTRADITION MISC. NO, 2:20-MJ-039-CKD
OF

JOHN (JEAN) PAUL HALLEUX [PROPOSEDTORDER
A/K/A JACK JOSEPH RIVARD

A/K/A THOMAS CARL COY

A/K/A JOSEPH PAUL HALLEAUX
A/K/A JEAN PAUL HALLEUX

A/K/A JOHN PAUL JOSEPH HALLEUX
A/K/A J. RIVARD

 

 

 

 

The Court having received the Complaint filed on February 21, 2020 by Quinn Hochhalter,
Assistant United States Attorney for the Eastern District of California, pursuant to the request of the
Government of Canada, for the arrest and extradition of JOHN PAUL HALLEUX, and an affidavit
executed by JOHN PAUL HALLEUX and witnessed by his attorney;

And, further, the Court having been advised in open session that JOHN PAUL HALLEUX is a
fugitive sought by the Government of Canada; that he is aware that the Government of Canada has filed
charges against him, convicted him, and obtained a warrant for his arrest; that he has reviewed the
Complaint filed by the United States Attorney for this judicial district; that he has been fully advised of
his rights in this country pursuant to the extradition treaty in force between the Government of the
United States and the Government of Canada and Title 18, United States Code, §§ 3184-3196, and that

he has knowingly and voluntarily waived those rights;

[PROPOSED] ORDER

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IT IS THEREFORE ORDERED that JOHN PAUL HALLEUX be committed to the custody of
the United States Marshal pending arrival of the duly authorized representatives of the Government of
Canada, at which time the United States Marshal shall deliver him to the custody of such authorized
representatives to be transported to Canada to serve the remainder of his sentence; and

IT IS FURTHER ORDERED that the transfer of physical custody of JOHN PAUL HALLEUX
shall be at such time and place as mutually agreed upon by the United States Marshal and the duly
authorized representatives of the Government of Canada.

The Clerk of the Court is directed to forward copies of this Order and the executed Affidavit of
Waiver to the Director, Office of International Affairs, Criminal Division, Department of Justice, in
Washington, D.C., and the Assistant United States Attorney.

IT IS SO ORDERED.

v
Dated: ~Z% /2b [2 ‘

 

Hon. Allison Claire
United States Magistrate Judge

[PROPOSED] ORDER

 
